Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	Claims 1-14 are pending.
	Claims 1-14 are under examination on the merits.

Claim Rejections
35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(b), because the claims are “use” claims. According to MPEP 2173.05(q), “[a]ttempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: ‘[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon’ was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).” Claim 11 recites the use of an immune cell as a medicament, and claim 12 recites the use of an immune cell in the treatment of cancer; however these claims do not recite any active, positive steps defining how these methods are actually practiced. The claims are therefore rejected under 35 U.S.C. 112(b).

35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 	
Claims 1-7 are drawn to a method of reducing and/or preventing fratricide during manufacturing of immune cells expressing a chimeric NKG2D receptor, comprising functional inhibition of NKG2D signaling during the manufacturing process of the cells, wherein functional inhibition of NKG2D signaling is achieved by one or more of:
a.	Permanent or transient inhibition of one or more of the NKG2D ligands of the immune cells;
b.	Transient inhibition of the chimeric NKG2D receptor; or
c.	Transient inhibition of downstream signaling of the chimeric NKG2D receptor.
The claims recite methods that involve the functional inhibition of NKG2D signaling, and the claims encompass a genus of agents that are capable of functionally inhibiting NKG2D signaling. Lanier et al. (WO 2005/097160, international publication date: 10/20/2005) teach that various agents may be used to inhibit NKG2D signaling, including 1) antibodies, nucleic acids, or small molecules that inhibit NKG2D or DAP10 production in a cell, 2) peptides or small molecules that interfere with the formation or function of the NKG2D-DAP10 complex, and 3) small molecules that alter NKG2D signal transduction. See p. 15. One skilled in the art would appreciate that any of said agents may be used to inhibit NKG2D signaling. At [0015], Spies et al. (US PG PUB 2007/0248607, publication date: 10/25/2007) suggest that NKG2D signaling may be inhibited by administering soluble MIC (an NKG2D ligand) or a MIC fragment. One skilled in the art could envision other agents that would be expected to inhibit NKG2D signaling, including at least 1) antibodies or siRNA molecules specific for enzymes that are involved in NKG2D signal transduction, 2) small molecule inhibitors of enzymes that are involved in NKG2D signal transduction, or 3) antibodies that block NKG2D signaling by binding to either NKG2D or one or more of the known NKG2D ligands. Accordingly the claims encompass a broad genus of molecules that would be expected to inhibit NKG2D signaling. Throughout the specification, support is provided for various inhibitors of NKG2D signaling, including 1) shRNA or antibody molecules specific for the NKG2D receptor or one or more ligands of the NKG2D receptor, 2) inhibition of PI3K signaling, and 3) genetic knockdown of one or more NKG2D ligands; however in view of this disclosure, Applicant is claiming a broad genus of molecules that inhibit NKG2D signaling, and given the variety of means by which NKG2D signaling may be inhibited one skilled in the art would be unable to immediately envision, recognize, or distinguish at least most of the members comprised within the genus claimed. Accordingly Applicant’s disclosure is not sufficient to demonstrate possession of the entire claimed genus, and as such Applicant’s disclosure does not satisfy the written description requirement of 35 U.S.C. 112(a). 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. In the instant case, Applicant has disclosed multiple species within the genus of NKG2D signaling inhibitors claimed; however given the substantial variation comprised within the claimed genus, the disclosure of said species is not sufficiently representative of the entire genus. Furthermore Applicant has not disclosed relevant, identifying characteristics of agents that inhibit NKG2D signaling 
Although screening techniques can be used to isolate agents capable of inhibiting NKG2D signaling, Applicant is reminded that the written description requirement of 35 U.S.C. 112 is severable from the enablement provision. As stated in Vas-Cath Inc. v. Mahurkar (CA FC) 19 USPQ2d 1111, 935 F2d 1555, “The purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” 
With respect to the recitation of a chimeric NKG2D receptor in claims 1-14, it is noted that the term “chimeric NKG2D receptor” comprises a broad genus of molecules having different structures. For example Sadelain et al. (Cancer Discovery, 388-398, 2013) teach that T cells that comprise a chimeric antigen receptor may comprise different intracellular signaling components, see Figure 1. While first generation CAR T cells typically comprised an antigen-binding moiety linked to CD3ζ, second and third generation CAR T cells may comprise intracellular signaling components from ICOS, 4-1BB, OX-40, or Lck. At p. 2 of the instant specification, NKG2D CARs are described that comprise NKG2D linked to linked to CD3ζ; however this disclosure does not provide adequate written description for the entire genus of chimeric NKG2D receptors. Therefore the claimed genus of chimeric NKG2D receptors has not been adequately described. 
Lastly claims 13 and 14 recite methods of treating cancer by administering immune cells that express a chimeric NKG2D receptor. One skilled in the art would appreciate that NKG2D-expressing cancers could be treating by administering a composition comprising immune cells that express a chimeric NKG2D receptor; however in the absence of empirical determination, one skilled in the art would be unable to readily envision which cancers that do not express NKG2D could be treated by administering immune cells that express a chimeric NKG2D receptor.
Accordingly it is submitted that the skilled artisan could not immediately envision, recognize, or distinguish at least most of the members of the genus to which the claims are directed, and therefore the specification would not reasonably convey to the skilled artisan that Applicant was in possession of the claimed invention at the time the application was filed.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON B MOSELEY II/Examiner, Art Unit 1642